Action to recover damages for personal injuries caused, as alleged in the complaint, by the negligence of defendant in failing to provide reasonably safe means by which plaintiff could descend from the roof of a building on which he was at work as an employee of defendant.
From judgment dismissing the action as of nonsuit, at the close of the evidence for the plaintiff, plaintiff appealed to the Supreme Court.
Plaintiff was at work as an employee of defendant on the roof of a building in the course of construction. Defendant had provided a ladder by means of which plaintiff and other employees of defendant, at work on the roof of the building, could ascend and descend from the place at which they were required to work. Plaintiff instead of using this ladder, undertook to descend from the roof by means of a rope which defendant had provided for drawing lumber and other material from the ground to the roof. This rope was not fastened to the roof, and plaintiff fell to the ground and was injured. *Page 688 
The judgment dismissing the action upon the ground that the evidence for the plaintiff failed to show that his injuries were caused by the negligence of defendant, as alleged in the complaint, is in accord with the decision of this Court in Bennett v. Powers, 192 N.C. 599,135 S.E. 535. It is said in the opinion in that case that "where an employer has by the exercise of ordinary care provided reasonably safe means by which his employee can get to and from the place of his work, and the employee knows of such means, having previously used the same, but voluntarily chooses another and hazardous way, not provided by the employer, the employer cannot be held liable for damages resulting from an injury sustained by the employee, caused by the conditions chosen by him without authority from or notice to the employer."
There is no error in the judgment. It is
Affirmed.